LACOMBE, Circuit Judge.
The petition of the receivers, filed this morning, has been carefully considered. It is unfortunate that at the ’outset of their receivership such large expenditures should be required toward putting the roads and their equipments in proper condition. Evidently some of the work referred to should have been done long ago by the defendant; but that does not change the situation. Whatever is required to make the roads efficient and to perfect the service in return for which their franchises were given must be done, and done promptly.
The expenditures recommended by the receivers are approved.